FILED
                                                                                                     15-0155
                                                                                                     8/27/2015 2:31:27 PM
                                                                                                     tex-6683939
                                                                                                     SUPREME COURT OF TEXAS
                                                                                                     BLAKE A. HAWTHORNE, CLERK

                                                 No. 15-0155


                                IN THE SUPREME COURT OF TEXAS


                           ENDEAVOR ENERGY RESOURCES, L.P. AND
                                  ENDEAVOR PETROLEUM,

                                                                                Petitioners,
                                                         v.

                                 DISCOVERY OPERATING, INC. AND
                                PATRIOT ROYALTY AND LAND, LLC

                                                                                Respondents


                                   On Petition for Review from
                            the Eleventh Court of Appeals at Eastland


      UNOPPOSED JOINT MOTION OF RESPONDENTS FOR 21-DAY EXTENSION
           OF TIME TO FILE RESPONSES TO PETITION FOR REVIEW


TO THE HONORABLE SUPREME COURT OF TEXAS:

        Discovery Operating, Inc., Patriot Royalty and Land, LLC, Stanley D. Elrod,

Karen M. Thomas, Jon David Elrod, Janice K. Gaither and Joseph Elrod, and

Rebecca J. Williams, Norvela Ann Schafer and Jackie Lue Wells, Trustees of the

Mildred Haggard Irrevocable Grantor Trust (collectively “Respondents”) file this

motion and respectfully request an additional twenty-one days to file their responses

to the petition for review for the following reasons:

UNOPPOSED JOINT MOTION OF RESPONDENTS FOR 21-DAY EXTENSION OF TIME TO FILE RESPONSES TO PETITION FOR REVIEW   PAGE 1
         1.      Petitioners filed their petition for review on May 1, 2015.

         2.      The Court requested Respondents to file a response by August 3, 2015.

         3.      A thirty-day extension for Respondents to file their responses was

granted creating a new deadline of September 2, 2015.

         4.      A twenty-one day extension for Respondents to file their response would

create a new deadline of September 23, 2015.

         5.      Respondents seek this extension of time not for purposes of delay but

rather so that justice may be done and a helpful response may be prepared for the

Court.

         6.      Respondents’ counsel have conflicts that necessitate additional time to

prepare responses to the petition for review in this case.

         For example, Ryan Clinton is presently involved in additional litigation

including:

         •       JSA Properties Ltd. v. SandRidge Energy, Inc., No. P-11681-112-CV in
                 the 112th District Court of Pecos County;

         •       Tamra Hissom Budd, et al v. Energen Resources Corporation., No. 15-
                 02-825, in the 143rd District Court of Loving County;

         •       GKM Mineral Partnership, LP v. SandRidge Energy, Inc., No. 3,123 in
                 the 83rd District Court of Terrell County, Texas;

         •       West Texas National Bank v. FEC Holdings, No. CV48334, in the 385th
                 District Court of Midland County;

         •       Brennand Lazy H Ranch Ltd. v. Energen Resources Corporation, No.
                 16,452, in the 32nd District Court of Mitchell County;

UNOPPOSED JOINT MOTION OF RESPONDENTS FOR 21-DAY EXTENSION OF TIME TO FILE RESPONSES TO PETITION FOR REVIEW   PAGE 2
        •        Mercury-Ward LLC v. Anadarko Petroleum Corporation, No. 08-15-
                 00168-CV, in the El Paso Court of Appeals;

        •        Chesapeake Exploration, L.L.C. v. BMT O&G TX, L.P., No. 08-14-
                 00133-CV, in the El Paso Court of Appeals; and

        •        Texas State Bd. of Veterinary Medical Examiners v. Jefferson, No. 03-
                 14-00774-CV, in the Austin Court of Appeals.

        Drew Mouton is presently involved in additional litigation including:

        •        Boone v. Greyhound Lines, Cause No. 48979 in Howard County District
                 Court.

        Rick Strange is presently involved in additional litigation including:

        •        Yancheng Ruide Petrochemical Machinery v. McClinton Energy Group;
                 Cause No. B-137,481; 161st Judicial District Court Ector County.

        •        Peregrine Pipeline Co. v. XTO Energy; Cause No. 71 198 00181 13;
                 American Arbitration Association Dispute Resolution.

        7.       This request is unopposed.

        8.       Petitioners sought and received two extensions of time to file their

petition for review.

        Accordingly, Respondents request a 21-day extension of time to file their

responses to the petition for review, setting a new deadline of September 23, 2015.




UNOPPOSED JOINT MOTION OF RESPONDENTS FOR 21-DAY EXTENSION OF TIME TO FILE RESPONSES TO PETITION FOR REVIEW   PAGE 3
                                                     Respectfully submitted,


                                                     By: /s/ Ryan Clinton
                                                            RYAN CLINTON
                                                            State Bar No. 24027934
                                                            rdclinton@dgclaw.com
                                                            Davis, Gerald & Cremer, P.C.
                                                            111 Congress Ave., Suite 1660
                                                            Austin, Texas 78701
                                                            Ph: (512) 537-9938

                                                              JOHN A. “JAD” DAVIS
                                                              State Bar No. 05511400
                                                              jadavis@dgclaw.com
                                                              JILL C. PENNINGTON
                                                              State Bar No. 24007825
                                                              jcpennington@dgclaw.com
                                                              Davis, Gerald & Cremer P.C.
                                                              400 W. Illinois, Suite1400
                                                              Midland, Texas 79702
                                                              Ph: (432) 687-0011
                                                              Fax: (432) 687-1735

                                                              ATTORNEYS FOR RESPONDENT
                                                              DISCOVERY OPERATING, INC.




UNOPPOSED JOINT MOTION OF RESPONDENTS FOR 21-DAY EXTENSION OF TIME TO FILE RESPONSES TO PETITION FOR REVIEW   PAGE 4
                                                     By: /s/ Rick Strange
                                                            RICK STRANGE
                                                            State Bar No.19356700
                                                            rstrange@cbtd.com
                                                            JOSEPH A. BAKER
                                                            State Bar No. 24058547
                                                            jbaker@cbtd.com
                                                            Cotton, Bledsoe, Tighe & Dawson
                                                            P. O. Box 2776
                                                            Midland, Texas 79702
                                                            Ph: (432) 684-5782
                                                            Fax: (432) 682-2672

                                                              ATTORNEYS FOR RESPONDENT
                                                              PATRIOT ROYALTY AND LAND,
                                                              LLC


                                                     By: /s/ Drew Mouton
                                                            DREW MOUTON
                                                            State Bar No. 14606400
                                                            dmouton@moutonlaw.com
                                                            Mouton & Mouton
                                                            P. O. Box 1030
                                                            Big Spring, Texas 79721-1030
                                                            Ph: (432) 263-7676
                                                            Fax: (432) 263-8686

                                                              ATTORNEY FOR RESPONDENTS
                                                              STANLEY D. ELROD, KAREN M.
                                                              THOMAS, JON DAVID ELROD,
                                                              JANICE K. GAITHER AND JOSEPH
                                                              ELROD




UNOPPOSED JOINT MOTION OF RESPONDENTS FOR 21-DAY EXTENSION OF TIME TO FILE RESPONSES TO PETITION FOR REVIEW   PAGE 5
                                                     By: /s/ John T. Ferguson
                                                            JOHN T. FERGUSON
                                                            State Bar No. 06918000
                                                            weaverferg@yahoo.com
                                                            Weaver & Ferguson, P.C.
                                                            P. O. Drawer 1750
                                                            Big Spring, Texas 79721-1750
                                                            Ph: (432) 267-8203
                                                            Fax: (432) 267-8203

                                                              ATTORNEY FOR RESPONDENTS
                                                              REBECCA J. WILLIAMS, NORVELA
                                                              ANN SCHAFER AND JACKIE LUE
                                                              WELLS, TRUSTEES OF THE
                                                              MILDRED         HAGGARD
                                                              IRREVOCABLE GRANTOR TRUST


                                   CERTIFICATE OF CONFERENCE

       I certify that I contacted counsel for Petitioners, who informed me that
Petitioners do not oppose this motion.


                                                     /s/ Ryan Clinton
                                                     Ryan Clinton


                                   CERTIFICATE OF COMPLIANCE

        I certify that this motion was prepared in 14-point font.

                                                     /s/ Ryan Clinton
                                                     Ryan Clinton




UNOPPOSED JOINT MOTION OF RESPONDENTS FOR 21-DAY EXTENSION OF TIME TO FILE RESPONSES TO PETITION FOR REVIEW   PAGE 6
                                       CERTIFICATE OF SERVICE

      I hereby that on August 27, 2015, a true and correct copy of this motion was
served on the following counsel as follows:

        VIA EFSP                                              VIA EFSP
        Scott A. Brister                                      Rick G. Strange
        Andrews Kurth LLP                                     Joseph Andrew Baker
        111 Congress, Suite 1700                              Cotton Bledsoe Tighe & Dawson, P.C.
        Austin, Texas 78701                                   500 W. Illinois, Suite 300
                                                              Midland, Texas 79701
        VIA EFSP
        David M. Gunn                                         VIA EFSP
        Erin H. Huber                                         Drew Mouton
        Beck Redden LLP                                       Mouton & Mouton
        1221 McKinney, Suite 4500                             P. O. Box 1030
        Houston, TX 77010                                     Big Spring, Texas 79721-1030

        VIA EFSP                                              VIA EFSP
        Joe E. Lea                                            John Ferguson
        J. Derrick Price                                      Weaver & Ferguson, P.C.
        McGinnis, Lochridge &                                 P. O. Drawer 1750
           Kilgore, L.L.P.                                    Big Spring, TX 79721-1750
        600 Congress, Suite 2100
        Austin, Texas 78701

                                                     /s/ Ryan Clinton
                                                     Ryan Clinton




UNOPPOSED JOINT MOTION OF RESPONDENTS FOR 21-DAY EXTENSION OF TIME TO FILE RESPONSES TO PETITION FOR REVIEW   PAGE 7